ORDER
PER CURIAM.
Father, Walter R. Howe, appeals from the judgment of the trial court granting his motion to modify the decree of dissolution of his marriage to mother, Victoria L. Howe, denying his motion for contempt, denying mother’s cross-motion to modify and motion for contempt, and granting mother’s motion to divide previously undivided marital property.
We have reviewed the record on appeal and find that the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. An opinion would have no prece-dential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed.1 Rule 84.16(b).

. Mother’s motion to dismiss father’s appeal or, in the alternative, to strike father’s brief for the brief’s failure to comply with the requirements of Rule 84.04(d) is denied.